DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindee et al. (5,974,925), hereafter Lindee.
Regarding claim 1, Lindee teaches a slicer for slicing at least two product calibers (1001, 1002) simultaneously into slices, wherein the product calibers can have a qualitatively identical product contour surfaces of which, as well as their radii of curvature in their non-straight regions, vary between a minimum value and a maximum value, the slicer comprising:

- a cutting unit with a blade 149, which is movable in a transverse direction to the axial direction directly in front of the cutting frame for cutting off one slice each,
- wherein the blade, viewed in the axial direction is configured to leave the contours of the front product openings on the blade side, in each case at a blade exit point,
wherein
 - the inner contour of each of the product openings of the cutting frame at least in a blade exit area of the inner contour has a radius of curvature of the blade exit area which deviates from the radius of curvature of the product contour of the smallest possible product caliber or of an internally specified lower limit in the blade exit region by a difference of at most +/- 5%, (the product openings (1102, 1103) are adjustable and thus are capable of being adjusted to meet the claimed range).
- wherein the blade exit point lies in the blade exit area.
See Figs. 2, 13 and 14.
Regarding claim 2, since the product openings (1102, 1103) are adjustable, they can be adjusted for tightly fit with the product calibers which make the difference is zero which is within the claimed range of no more than +/-3.0%.
Regarding claim 3, since the product openings (1102, 1103) are adjustable and the product calibers are deformable (ham, pork, or beef), the product openings can be set to smaller than a radius of the product contour.

Regarding claim 5, since the slicer in Lindee has the same shape as the blade in the invention, the cutting frame has the same blade exit areas as the claimed invention.
Regarding claim 6, since the product openings (1102, 1103) are adjustable, one of the product openings can be set to a minimum radius of curvature of the product caliber in the blade exit region and the other product opening can be set to a maximum radius of curvature of the product caliber in the blade exit region.
Regarding claims 7 and 8, since the product openings (1102, 1103) are adjustable, the product openings can be set to have positive segment angles and negative segment angles.
Regarding claim 9, since the product openings (1102, 1103) are adjustable, the product openings can be set to have a radius of curvature matching a radius of curvature of the product caliber.
Regarding claims 12 and 13, since the product openings (1102, 1103) are adjustable, the difference can be set forth not more than +/-1.0% or 2.0%.
Regarding claim 14, since the product openings (1102, 1103) are adjustable, multiple straight lines can connect between the first and second contour areas.
Regarding claims 15 and 16, since the product openings (1102, 1103) are adjustable, the positive segment angle and the negative segment angle can be set at a maximum of 150 or 100.
Regarding claim 17, since the product openings (1102, 1103) are adjustable, the segment angles can be set as stated in the claim language.

Regarding claim 10, Lindee teaches a method for slicing at least two product calibers (1001, 1002) simultaneously into slices with a slicer including a cutting frame 1012 with product openings (1102, 1103), wherein 
the product calibers are able to have a qualitatively identical product contour surfaces of which, as well as radii of curvature thereof, may vary in non-straight regions of the product contour between a minimum value and a maximum value, 
 the method comprising slicing the product calibers with a blade of the slicer wherein 
- a radius of curvature of an inner contour of each of the product openings of the cutting frame in a blade exit area of the inner contour is selected in such a way that it deviates by a difference of at most +/- 5% from the radius of curvature of the product contour of the smallest possible product caliber (the product openings (1102, 1103) are adjustable and thus are capable of being adjusted to meet the claimed range) or an internally specified lower limit in the blade exit area.
See Figs. 2, 13 and 14.
Regarding claim 11, since the cutting blade has a spiral cutting edge as known in the art, the cutting bade defines a blade exit area on the product openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG H NGUYEN/Examiner, Art Unit 3724